Citation Nr: 1535257	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 until August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a 
March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his representative testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.   


REMAND

The Veteran contends that his bilateral hearing loss is related to his active duty.  Moreover, he believes his March 2011 hearing loss exam does not adequately reflect the extent of his hearing loss, as it was conducted more than four years ago.  For the following reasons, the Board finds that the Veteran's claim should be remanded to the RO so that the Veteran may undergo a new VA examination. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 and 1131; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).  

It is unknown if the Veteran suffers from a hearing loss disability.  To summarize, the Veteran was diagnosed with hearing loss in the right ear by a VA physician in July 2014.  Yet prior to that, in February 2013, the Veteran did not demonstrate hearing loss for VA purposes.  Moreover, in a March 2011 audiological examination, the examiner stated that the Veteran experienced normal hearing in both ears.  Thus, as the medical evidence conflicts, a new examination is required to determine if the Veteran suffers from a hearing loss disability. 

The Board concedes that the Veteran was exposed to noise during service.  At the hearing, the Veteran explained that he worked in field artillery for his two years of service.  In the field, the frequent exploding eight-inch howitzers caused his ears to ring, but the army did not normally offer him hearing protection.  Accordingly, the Veteran experienced events in service that may have contributed to his hearing loss.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA audiological examination.  The purpose of the examination is to determine the etiology of the Veteran's bilateral hearing loss, in particular, whether the Veteran's bilateral hearing loss is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding the Veteran's contentions that he was exposed to excessive noise during active duty service and has had difficulty with his hearing since his active duty service.

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any bilateral hearing loss is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's bilateral hearing loss without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


